 Case 1:18-cv-00355-RGA Document 60 Filed 03/23/21 Page 1 of 3 PageID #: 312




                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE

DEBORAH J. MAYHAN,                         :
                                           :
              Plaintiff,                   :
                                           :
       v.                                  :       Civ. No. 18-355-RGA
                                           :
SUNOCO, INC.,                              :
                                           :
              Defendant.                   :

                                 MEMORANDUM ORDER

       At Wilmington this 23rd day of March, 2021;

       1.     Introduction. Plaintiff Deborah J. Mayhan, who appears pro se and has

been granted leave to proceed in forma pauperis, filed this employment discrimination

action on March 6, 2018, against Defendant Sunoco, lnc. (D.I. 2). On January 16,

2020, I granted Defendant’s motion to compel arbitration and stayed the proceedings

pending results of arbitration. (See D.I. 46, 47).

       2.     Background. During the course of this litigation, I have entered four

show cause orders why the case should not be dismissed for Plaintiff’s failure to take

action. (See D.I. 16, 19, 22, 52). In each instance, Plaintiff provided reasons for her

failure to act. However, despite the January 16, 2020 order granting the motion to

compel arbitration, to date, Plaintiff has not initiated arbitration. As a result, on

February 12, 2021, I entered an order for Plaintiff to show cause on or before March 12,

2021 why the Court should not enforce its January 16, 2020 Order (D.I. 47) compelling

arbitration. (D.I. 58). The Order provided a date for Defendant to file a responsive


                                               1
 Case 1:18-cv-00355-RGA Document 60 Filed 03/23/21 Page 2 of 3 PageID #: 313




brief. The Order placed Plaintiff on notice that her failure to respond to the Show

Cause Order would be considered a failure to prosecute and would result in dismissal of

the case. When Plaintiff failed to comply with the February 21, 2021 Order, Defendant

advised the Court that it would not be filing a responsive brief and asked for dismissal of

the case for Plaintiff’s failure to prosecute. (D.I. 59).

       3.     Discussion. Pursuant to Fed. R. Civ. P. 41(b), a court may dismiss an

action “[f]or failure of the plaintiff to prosecute or to comply with [the Federal Rules] or

any order of court . . . .” Although dismissal is an extreme sanction that should only be

used in limited circumstances, dismissal is appropriate if a party fails to prosecute the

action. Harris v. City of Philadelphia, 47 F.3d 1311, 1330 (3d Cir. 1995).

        4.    The following six factors determine whether dismissal is warranted:

(1) The extent of the party’s personal responsibility; (2) the prejudice to the adversary

caused by the failure to meet scheduling orders and respond to discovery; (3) a history

of dilatoriness; (4) whether the conduct of the party was willful or in bad faith; (5) the

effectiveness of sanctions other than dismissal, which entails an analysis of other

sanctions; and (6) the meritoriousness of the claim or defense. Poulis v. State Farm

Fire and Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984); see also Hildebrand v. Allegheny

Cty., 923 F.3d 128 (3d Cir. 2019). The Court must balance the factors and need not

find that all of them weigh against Plaintiff to dismiss the action. Emerson v. Thiel Coll.,

296 F.3d 184, 190 (3d Cir. 2002).

       5.     Several factors support the sanction of dismissal including Plaintiff’s

dilatory history, her failure to initiate arbitration as ordered by the Court, her failure to


                                               2
 Case 1:18-cv-00355-RGA Document 60 Filed 03/23/21 Page 3 of 3 PageID #: 314




comply with the Court’s February 12, 2021, her failure to prosecute the case, and her

apparent abandonment of the case. She is personally responsible for all of these

actions as she represents herself. There is no reason to believe that any lesser sanction

would be effective in causing her to go forward with the arbitration.

       THEREFORE, it is ordered that:

       1.     The Complaint is DISMISSED without prejudice for Plaintiff’s failure to

prosecute this case.

       2.     The Clerk of Court is directed to CLOSE the case.



                                                  /s/ Richard G. Andrews
                                                  UNITED STATES DISTRICT JUDGE




                                             3
